Brown, J.
By Ch., Rule 112, adopted as a restriction upon powers of commissioners, it is provided that no commissioner shall grant any injunction, without first giving reasonable notice of the time and place of hearing the application therefor, to the adverse party, “ unless, in his opinion, the peculiar exigences of the case require it, for manifest reasons, to be shown by affidavit.”
*47The rule is not restrictive as to who shall make the affidavit. It may be made by any person having knowledge ofu the peculiar exigences of the case.’’